Citation Nr: 0947584	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post operative herniated disc, L4-5 and L5-S1.

2.  Entitlement to a compensable initial disability rating 
for migraine headaches.

3.  Entitlement to service connection for a gastrointestinal 
diability, to include gastritis. 

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to 
February 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.  

The Veteran was scheduled for a Travel Board hearing in 
December 2007.  A VA Form 119, Report of Contact, dated in 
November 2007, reflects that the Veteran requested that his 
Travel Board hearing be cancelled.  There is no evidence of 
record that the Veteran requested any other type of hearing.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. 
§ 20.704(d), (e) (2009).

The issues of entitlement to service connection for gastritis 
and entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
spine disability has been manifested by complaints of pain 
with no incapacitating episodes, productive of a combined 
range of motion of 150 degrees, with no significant fatigue, 
weakness, lack of endurance, or incoordination on use.

2.  Throughout the rating period on appeal, the Veteran's 
migraines have not been shown by competent clinical or 
credible lay evidence to be manifested by characteristic 
prostrating attacks averaging one episode in two months over 
the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post operative herniated disc, L4-5 and L5-S1 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3,321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, 38 
C.F.R. §§ 3.02, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran, dated in May 2006, VA 
notified the Veteran of what evidence was required to 
substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  The notice 
was deficient in that it did not inform the Veteran that a 
disability rating or effective date would be assigned if 
service connection was granted.  Such notice was provided to 
the Veteran in VA correspondence in June 2006.  In Pelegrini, 
supra, the Court held that compliance with 38 U.S.C.A. § 5103 
required that VCAA notice be provided prior to an initial 
unfavorable AOJ decision.  Because VCAA notice in this case 
was not completed prior to the initial AOJ adjudication of 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the claims were readjudicated 
thereafter, and the appellant therefore, has not been 
prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and Dingess/Hartman.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his service connection claim, and to respond to VA 
notices.  

Here, the Veteran is appealing the initial rating assignments 
as to his post operative herniated disc and his migraine 
headaches.  In this regard, because the June 2006 rating 
decisions granted the Veteran's claims of entitlement to 
service connection, those claims are now substantiated.  His 
filing of a notice of disagreement to the June 2006 initial 
rating assignments does not trigger additional notice 
obligations under 38 U.S.C.A. §  7105.  Rather, the Veteran's 
appeal as to the initial rating assignments triggers VA's 
obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  

The November 2006 statement of the case (SOC) under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating lumbosacral or cervical strain and intervertebral disc 
syndrome (38 C.F.R. § 4.71a, DC 5237, DC 5243).  The Veteran 
was thus informed of what was needed not only to achieve the 
next-higher scheduler rating, but also to obtain all 
scheduler ratings above the initial evaluations that the RO 
had assigned.  The SOC did not provide all levels of rating 
for migraine headaches under DC 8100; rather, it informed the 
Veteran that a compensable evaluation was not warranted 
absent evidence of chronic prostrating headaches which occur 
one or more times per month.  The Board notes that this is an 
incorrect reading of the law.  Nevertheless, the Board finds 
that the Veteran has not been prejudiced by a lack of proper 
notice as to the rating criteria for migraines, as he has 
demonstrated actual knowledge of the rating criteria.  
Migraine headaches are evaluated based on frequency, and the 
Veteran informed a VA examiner as to the frequency of his 
migraines.  Further, the evidence of record contains 
sufficient evidence upon which to base a rating.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and VA 
examination reports.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The Board 
has carefully reviewed his statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board also has perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

VA examination and opinions with respect to the issues on 
appeal were obtained in June 2006.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
full review of the Veteran's medical records, as well as 
physical examinations, to include x-rays, of the Veteran.  
38 C.F.R. § 3.159(c) (4).  The examinations provide 
sufficient evidence upon which to evaluate the Veteran's 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the increased initial rating issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Rating the Spine

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 
- 5243 (2009).  Under these relevant provisions, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  Lumbosacral 
strain warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may be evaluated 
based on incapacitating episodes, depending on which method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The formula for rating intervertebral 
disc syndrome is 10 percent for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, 20 percent with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, 40 
percent with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and 60 percent with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Rating Migraines

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant the 
assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks that produce severe 
economic inadaptability.  A noncompensable rating is for 
assignment when there are less frequent attacks than that 
which would warrant a 10 percent rating.  The rating criteria 
do not define "prostrating," nor has the Court.  See, e.g., 
Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

As service connection has been established for the 
disabilities at issue from February 4, 2006, the rating 
period on appeal is from February 4, 2006.  38 C.F.R. 
§ 3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of a disability is for consideration 
in rating a disability.

Spine

The Veteran was diagnosed with symptomatic disc disruption 
and central herniation while in service, and had surgery in 
August 2004.  A June 2006 VA medical report reflects that 
upon clinical examination, the Veteran's lumbar spine had no 
erythema, retraction, keloid formation, or infection.  There 
was a well-healed 14 centimeter surgical scar.  His forward 
flexion was limited by pain to 85 degrees, backward extension 
was limited by pain to 5 degrees, lateral flexion was limited 
by pain to 15 degrees to the left and 10 degrees to the 
right, rotation was limited by pain to 20 degrees to the left 
and 15 degrees to the right.  There was no additional loss in 
range of motion due to pain, fatigue, weakness, or 
incoordination.  Knee jerks and ankle jerks were 2 plus 
bilaterally.  The Veteran's gait was normal and he did not 
use assistive devices.  There was some tenderness and 
paraspious muscle spasm on examination.  There was no 
weakness and no neurological deficit.  He had no 
incapacitating spells in the past 12 months.  The diagnosis 
was symptomatic disc disruption with central herniation at 
L4-L5 and L5-S1, status post operative surgery on August 2004 
with posterior stabilization and fusion of L4 through S1 with 
bilateral posterior lumbar interbody fusion L5-S1 with right 
posterior iliac crest graft.  The Veteran's combined range of 
motion of the thoracolumbar spine was 150 degrees.

Based on the above, the Board finds that an initial rating in 
excess of 10 percent is not warranted.  A 20 percent 
evaluation is not warranted because the Veteran's forward 
flexion is greater than 60 degrees, and his combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees.  Moreover, there is no evidence of an abnormal gait 
or abnormal spinal contour such as scoliosis, revered 
lordosis, or abnormal kyphosis.  In addition, as the medical 
evidence does not reflect ankylosis of the spine, a rating of 
40 percent is not warranted.  Even with consideration of the 
provisions of DeLuca v. Brown, 8 Vet.App. 202 (1995), and 38 
C.F.R. §§ 4.40 and 4.45, a higher rating is not warranted as 
there was no additional loss in range of motion due to pain, 
fatigue, weakness, or incoordination on clinical examination.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities, such as bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  The 
evidence of record does not reflect any bowel or bladder 
problems associated with the back condition.  A VA 
neurological examination record, dated in June 2006, reflects 
that the neurological examination was within normal limits ; 
therefore, there is no support for a separate rating for 
associated objective neurological abnormalities.

There has been no demonstration by the competent clinical 
evidence of record that the Veteran has incapacitating 
episodes due to the service-connected back disability, so as 
to warrant a higher initial rating for the disability at 
issue under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a 
(2009).  Note (1) to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  
The June 2006 VA medical record reflects that the Veteran has 
not had any incapacitating episodes in the previous 12 
months.  

In addition, the Board has considered whether the Veteran is 
entitled to a separate rating for each affected spinal 
segment, but finds that he does not.  The evidence of record 
does not establish that the effects of the Veteran's 
disability in each spinal segment are clearly distinct.  38 
C.F.R. §§ 4.14, 4.71a, Note (2) (2009).

Finally, the Board finds that the evidence does not reflect 
that the disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  With regard 
to employment, the Board notes that the Veteran averred, in 
June 2006, that he was unable to work due to his back, and 
that he had been unable to do so for several months.  The 
examiner noted this averment in the Veteran's reported 
history and in the examiner's comment section of the medical 
report.  However, the Board notes that the examiner used the 
past tense "was unable to work" rather than a present 
tense.  There is no objective clinical finding of record to 
support such a finding that the Veteran's spine disability 
caused marked interference with employment.  In addition, 
such a statement is inconsistent with the clinical findings 
regarding the Veteran's range of motion, normal gait, and 
lack of assistive devices, lack of weakness, lack of 
neurological deficit, and lack of incapacitating episodes. 

Moreover, the examiner does not provide any supporting 
rationale for the Veteran's inability to work.  Therefore, 
the Board finds this portion of the examiner's opinion to be 
less probative than the objective clinical findings.  With 
regard to hospitalization, there is no evidence of record, 
and the Veteran does not aver, that he has had any 
hospitalization for his disability since service connection 
was established.  Hence, referral for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has also considered whether staged ratings are 
appropriate for the disability at issue at any time during 
the rating period on appeal, but finds no distinct time 
periods where the Veteran's symptoms warranted different 
ratings. Fenderson, supra.

In sum, the Board finds that the currently assigned 10 
percent schedular evaluation in this case for a spine 
disability is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Migraines

The Veteran is service-connected for migraines, effective 
from February 4, 2006.  The evidence of record includes a 
June 2006 VA examination report.  The report reflects that 
the Veteran reported that he has one to three migraine 
attacks per year.  He develops bifrontal and bitemporal 
lancinating and throbbing headache accompanied by nausea, 
vomiting, photophobia, and phonopobia.  The Veteran treats 
his migraines with Midrin and over-the-counter analgesics.  
The typical duration is about 24 hours, during which they are 
prostrating.  

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his service-connected migraine headaches.  In this 
regard, the evidence of record does not demonstrate 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months.  Although the June 2006 
VA examination report does not reflect when the Veteran had 
his most recent migraines,  the Veteran has averred that he 
only gets, at most, three attacks per year.  Thus, he does 
not average one episode in 2 months, and there is no evidence 
of record which warrants a compensable rating.  

In sum, the Board finds that the currently assigned 
noncompensable schedular evaluation in this case for 
migraines is appropriate.  A compensable rating is provided 
for certain manifestations of the service-connected 
migraines, but the clinical evidence of record reflects that 
those manifestations are not present in this case.  There is 
no evidence of an exceptional disability picture.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See Gilbert, 
supra.  


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent for post operative herniated disc, L4-5 and L5-S1 
is denied.

2.  Entitlement to a compensable initial disability rating 
for migraine headaches is denied.


REMAND

The Board finds, for the reasons noted below, that a remand 
is warranted for the issues of entitlement to service 
connection for gastritis and entitlement to total rating 
based on individual unemployability (TDIU).

Gastritis

The Veteran avers that he has gastritis due to his active 
service.  He was provided with a VA examination in June 2006.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr, supra.  

The June 2006 VA examination report reflects that the Veteran 
averred that he had heartburn and indigestion for 
approximately two years and that he had not had any tests 
performed.  The examination report, which indicates a 
diagnosis of gastritis, does not indicate that the VA 
examiner performed any tests.  Moreover, the examiner did not 
provide any etiology as to the gastritis, or any rationale 
for the diagnosis.  Therefore, the Board finds that the VA 
examination with regard to the issue of gastritis is 
inadequate, and that another VA examination is warranted.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

TDIU

As noted above, the Veteran is service-connected for a spine 
disability.  The June 2006 VA medical report reflects that 
the Veteran averred that he was unable to work due to his 
back, and had been unable to do so for several months.  A 
request for TDIU need not be expressly raised by a Veteran, 
but may be reasonably raised by the record.  In the present 
case, the Board finds that the Veteran, by asserting to the 
VA examiner that he was unable to work due to his spine 
disability, has raised the issue of unemployability.  A 
request for TDIU is not a separate claim for benefits, but 
rather, in the present case, involves an attempt to obtain an 
appropriate rating for a disability or disabilities, as part 
of the initial adjudication of a claim.  The issue of TDIU 
has not been adjudicated by the RO.  See Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009).  Therefore, the 
Board remands the issue of entitlement to TDIU to the RO for 
development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability (TDIU) in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), and applicable legal 
precedent.  

2.  Schedule the Veteran for a VA 
examination to identify the nature and 
etiology of any current gastrointestinal 
disability, to include gastritis.  All 
necessary tests should be performed.  The 
clinician is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that any identified gastrointestinal 
disability, to include gastritis, is 
etiologically related to active service.  

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims 
folder, to include this remand, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

3.  Readjudicate the issue on appeal of 
entitlement to service connection for a 
gastrointestinal disability, to include 
gastritis, with consideration of all 
evidence of record, to include additional 
evidence received since issuance of the 
most recent supplemental statement of the 
case in November 2006.  If the benefit 
sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  

4.  Thereafter, schedule the Veteran for 
a general medical examination to 
determine whether all service-connected 
disabilities, considered in combination, 
render the Veteran unemployable.  The 
clinician is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran's service-connected 
disabilities render him unemployable.

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims 
folder, to include this remand, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

5.  Adjudicate the issue entitlement to a 
total rating for compensation purposes 
based on individual unemployability, with 
consideration of all evidence of record, 
to include additional evidence received 
since issuance of the most recent 
supplemental statement of the case in 
November 2006.  If the benefit sought is 
not granted, issue a Supplemental 
Statement of the Case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board, as 
appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


